NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/444,361 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Provisional application 62/686,334 was filed in the office on June 18, 2019, of which the present application claims priority from.
Claims 1-20 are pending and all are rejected. Claims 1, 10 and 14 are independent.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April 19, 2012.

As to Claim 1, Tsichirhart teaches: A rearview mirror assembly for a vehicle (Tsichirhart: Fig. 1, [30] is a rearview mirror), the rearview mirror assembly comprising: 
(Tsichirhart: par. 0028, the mirror may be repositioned); 
at least one motorized actuator for adjusting the position of the mirror element in response to a control signal (Tsichirhart: Fug. 2, par. 0028, a motor controller (i.e. motorized actuator), receives information from a processor [14] which includes input signals); 
an image sensor for sensing the position of at least one of a driver's head and eyes (Tsichirhart: par. 0024, sensors [12] work to detect the eye gaze or head position) ; and 
a controller coupled to the image sensor and configured to track the position of the at least one of a driver's head and eyes and to determine if the position has changed (Tsichirhart: par. 0030, the processor [14] (i.e. a controller) is coupled to the sensors [12]) and detect the position of the eyes and head of the driver (“based upon the vision characteristics of the user”)), the controller also coupled to the at least one motorized actuator and configured to supply a control signal to cause the at least one motorized actuator to adjust the position of the mirror element when the controller determines that the position of the at least one of a driver's head and eyes has changed ((Tsichirhart: par. 0030, the controller [28] (i.e. the motorized actuator) is controlled based on this control signal that is received).

    PNG
    media_image1.png
    511
    703
    media_image1.png
    Greyscale

As to Claim 10, it is rejected for similar reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 2-4, 11 and 14-16 are rejected under 35 USC. § 103 as being unpatentable over Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April .

As to Claim 2, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: wherein the controller causes the at least one motorized actuator to adjust the position of the mirror element by an amount corresponding to the change in the position of the at least one of a driver's head and eyes so as to maintain a field of view seen by the driver.   
Mohan teaches in general concepts related to a rearview mirror assembly with an actuator that adjust the orientation of the reflective element and housing and a driver eye tracking system (Mohan: Abstract). Specifically, Mohan teaches that the motorized actuator adjusts the mirror to maintain the field of view based on the driver’s changed position (Mohan: par. 0051, the actuator control may be responsive to a driver eye tracking system to maintain a desire or appropriate rear-ward field of view).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to adjust the mirror via the motorized actuator to maintain the field of view as taught and disclosed by Mohan. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the video data to allow the mirror system to be adaptable to different drivers (Mohan: par. 0051, the adaptability of a memory mirror system may allow for the different positioning).

As to Claim 3, Tsichirhart teaches the limitations of Claim 1.

Mohan teaches in general concepts related to a rearview mirror assembly with an actuator that adjust the orientation of the reflective element and housing and a driver eye tracking system (Mohan: Abstract). Specifically, Mohan teaches that the motorized actuator adjusts the mirror to maintain the field of view based on the driver’s changed position (Mohan: par. 0051, the actuator control may be responsive to a driver eye tracking system to maintain a desire or appropriate rear-ward field of view). In one embodiment, the entire mirror housing is one unit and a motor may adjust the position by adjusting the whole housing (Mohan: Figs. 19-21, par. 0047, the adjustment plate [220] moves the housing and the mirror).

    PNG
    media_image2.png
    666
    800
    media_image2.png
    Greyscale

(Mohan: par. 0051, the adaptability of a memory mirror system may allow for the different positioning).

As to Claim 4, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: further comprising a housing in which the mirror element is moveably positioned, wherein the at least one motorized actuator adjusts the position of the mirror element without adjusting the position of the housing.  
Mohan teaches in general concepts related to a rearview mirror assembly with an actuator that adjust the orientation of the reflective element and housing and a driver eye tracking system (Mohan: Abstract). Specifically, Mohan teaches that the motorized actuator adjusts the mirror to maintain the field of view based on the driver’s changed position (Mohan: par. 0051, the actuator control may be responsive to a driver eye tracking system to maintain a desire or appropriate rear-ward field of view). In one embodiment, the mirror housing encompasses the mirror unit and a motor may adjust the mirror position by adjusting the mirror itself (Mohan: Figs. 16-18, par. 0047, the adjustment plate [220] moves the housing and the mirror).



    PNG
    media_image3.png
    449
    597
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to adjust the mirror via the motorized actuator to maintain the field of view as taught and disclosed by Mohan. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the video data to allow the mirror system to be adaptable to different drivers (Mohan: par. 0051, the adaptability of a memory mirror system may allow for the different positioning).

As to Claim 11, it is rejected for similar reasons as claim 2.
As to Claim 14, it is rejected for similar reasons as claim 2.
As to Claim 15, it is rejected for similar reasons as claim 3.
As to Claim 16, it is rejected for similar reasons as claim 4.


B.
Claims 5, 12 and 17 are rejected under 35 USC. § 103 as being unpatentable over Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April 19, 2012 in view of Fisher, United States 4,678,295, published on July 7, 1987.

As to Claim 5, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: wherein the at least one motorized actuator includes a first motorized actuator for adjusting a horizontal position of the mirror element in response to a horizontal control signal, and a second motorized actuator for adjusting a vertical position of the mirror element in response to a vertical control signal.  
Fisher teaches in general a memory positioning system for use in a remote control rear-view mirror having electric motors for adjusting the mirror’s position (Fisher: Abstract). Specifically Fisher teaches that distinct signals for the respective horizontal and vertical direction changes to adjust the mirror’s position may be used by a microprocessor (Fisher: col. 2, lines 22-31).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to adjust the mirror via the motorized actuator with the specific horizontal and linear signals as taught and disclosed by Fisher. Such a person would have been motivated to do so with a reasonable expectation of success to improve over a rotary drum potentiometer and pulley system which is more traditional (Fisher: cols. 2, lines 12-16).

As to Claim 12, Tsichirhart teaches the limitations of Claim 10.
Tsichirhart may not explicitly teach: wherein the step of using the at least one motorized actuator to adjust the position of the mirror element includes adjusting the mirror element in both a horizontal and vertical direction.  
Fisher teaches in general a memory positioning system for use in a remote control rear-view mirror having electric motors for adjusting the mirror’s position (Fisher: Abstract). Specifically Fisher teaches that distinct signals for the respective horizontal and vertical direction changes to adjust the mirror’s position may be used by a microprocessor (Fisher: col. 2, lines 22-31).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to adjust the mirror via the motorized actuator with the specific horizontal and linear signals as taught and disclosed by Fisher. Such a person would have been motivated to do so with a reasonable expectation of success to improve over a rotary drum potentiometer and pulley system which is more traditional (Fisher: cols. 2, lines 12-16).

As to Claim 17, Tsichirhart teaches the limitations of Claim 10.
Tsichirhart may not explicitly teach: wherein the at least one motorized actuator includes a first motorized actuator for adjusting a horizontal position of the mirror element in response to a horizontal control signal, and a second motorized actuator for adjusting a vertical position of the mirror element in response to a vertical control signal.  
Fisher teaches in general a memory positioning system for use in a remote control rear-view mirror having electric motors for adjusting the mirror’s position (Fisher: Abstract). Specifically Fisher teaches that distinct signals for the respective horizontal and vertical direction changes to adjust the mirror’s position may be used by a microprocessor (Fisher: col. 2, lines 22-31). There are two motors that adjust the mirror in the two axes (Fisher: col. 5, lines 54-61, motors [82]).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to adjust the mirror via the motorized actuator with the specific horizontal and linear signals as taught and disclosed by Fisher. Such a person would have been motivated to do so with a reasonable expectation of success to improve over a rotary drum potentiometer and pulley system which is more traditional (Fisher: cols. 2, lines 12-16).

C.
Claims 6 and 18 are rejected under 35 USC. § 103 as being unpatentable over Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April 19, 2012 in view of Lee et al. (“Lee”), United States Patent Application Publication 2018/0151154, published on May 31, 2018.

As to Claim 6, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: further comprising a housing in which the mirror element is positioned, wherein the image sensor is positioned within the housing.  
Lee teaches in general concepts related to preventing glare in a vehicle (Lee: Abstract). Specifically, Lee teaches that sensors to determine the gaze of the user may be attached to the rear-view mirror of the vehicle (Lee: par. 0057, Fig. 3, the luminance sensor [311] and gaze tracker [312]). Further, the sensors may be confirmed in varied manner (Lee: par. 0057).

    PNG
    media_image4.png
    475
    672
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including computer instructions to place the sensors in the housing of the rear view mirror as taught and suggested by Lee. Such a person would have been motivated to do so with a reasonable expectation of success to allow placement of the sensor close to the rear view mirror in direct line of sight of the gaze.

As to Claim 18, it is rejected for similar reasons as claim 6.

D.
Claims 7-8, 13 and 19-20 are rejected under 35 USC. § 103 as being unpatentable over Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April 19, 2012 in view of Breed, United States Patent Application Publication 2007/0154063, published on July 5, 2007.

As to Claim 7, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: further including at least one light source for illuminating the at least one of a driver's head and eyes.  
Breed teaches in general concepts related to a vehicle including a system for obtaining information about objects exterior of the vehicle using sensors, cameras in a rear view mirror (Breed: Abstract). Specifically, Breed teaches that the direction of the vehicle operator’s gaze may be determined by illuminating the driver’s eyes with near infrared radiation (Breed: par. 00536, the centers of the pupil and iris of the driver’s iris are located).

    PNG
    media_image5.png
    439
    614
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including placing a light source to illuminate the driver’s eyes in the housing of the rear view mirror as taught and suggested by Breed. Such a person would have been motivated to do so with a reasonable expectation of success to be able to determine the location of the user’s eye, by identifying the river’s eyes to determine a gaze direction (Breed: par. 00536).

As to Claim 8, Tsichirhart and Breed teach the limitations of Claim 7.
Breed further teaches: wherein the at least one light source outputs emissions in the NIR range (Breed: par. 0549. near infrared is a preferred as it may be produced inexpensively).

As to Claim 13, Tsichirhart teaches the limitations of Claim 10.
Tsichirhart may not explicitly teach: further including illuminating the at least one of a driver's head and eyes with near infrared emissions.
Breed teaches in general concepts related to a vehicle including a system for obtaining information about objects exterior of the vehicle using sensors, cameras in a rear view mirror (Breed: Abstract). Specifically, Breed teaches that the direction of the vehicle operator’s gaze may be determined by illuminating the driver’s eyes with near infrared radiation (Breed: par. 00536, the centers of the pupil and iris of the driver’s iris are located).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by including placing a light source to illuminate the driver’s eyes in the housing of the rear view mirror as taught and suggested by Breed. Such a person would have been motivated to do so with a reasonable expectation of success to be able to determine the location of the user’s eye, by identifying the river’s eyes to determine a gaze direction (Breed: par. 00536).

As to Claim 19, it is rejected for similar reasons as claim 7.
As to Claim 20, it is rejected for similar reasons as claim 8.

E.
Claim 9 is rejected under 35 USC. § 103 as being unpatentable over Tschirhart et al. (“Tschirhart”) United States Patent Application Publication 2012/0093358 published on April 19, 2012 in view of Uken et al. (“Uken”), United States Patent Application Publication 2019/0047475, published on February 14, 2019.

As to Claim 9, Tsichirhart teaches the limitations of Claim 1.
Tsichirhart may not explicitly teach: further comprising a glare light sensor coupled to the controller for sensing glare level behind the vehicle, wherein the mirror element has an electrically variable reflectivity that is varied in response to the detected glare level.
Uken teaches in general an interior rearview mirror assembly for a vehicle (Uken: Abstract). Specifically, the glare light behind a vehicle is determined and the variable reflectance of the mirror is adjusted based on a sensor (Uken: cl. 18, par. 0006, the adjustment is made based on the determined glare light location).
 It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tsichirhart device by placing the sensor to detect the glare and adjusting the reflectance in the rear view mirror as taught and suggested by Uken. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a better driver experience with a maintained field of view that is clear.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Askew, United States Patent 8,285,457 (Oct. 9, 2012) (describing automatically adjusting a side mirror assembly for a vehicle);
Gu et al., United States Patent Application Publication 2021/0197724 (July 1, 2021) (describing interactive control of rear-view mirror for vehicle).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174